Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 11, 12, 14, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins et al (US 2013/0250430).
Robbins discloses an apparatus comprising a first optically transparent substrate (40A) including a first flat surface (see figures 3, 6, 7 and 10); a second optically transparent substrate (40B) including a second flat surface (see figures 3, 6, 7 and 10); one or more reflective coatings (42A, 48) on at least one of the first flat surface or the second flat surface (see figures 3, 6, 7 and 10), wherein the one or more reflective coatings is at least partially reflective (see paragraphs 0029, 0030 and 0033 along with Fig. 3); and a direct bond (see paragraphs 0044, 0045 and 0046 along with figures 3 and 10) between a material of the first flat surface of the first optically transparent substrate and a material of the second flat surface of the second optically transparent substrate (see figures 3 and 10), wherein the direct bond comprises a refractory interface between the first flat surface and the second flat surface, wherein the refractory interface inherently has a same coefficient of thermal expansion of at least one of the first surface or the second surface due to the fact that the material used for the substrates are the same glass material (see paragraphs 0035-0037 and 46), wherein the direct bond comprises a solid-solid covalent bond (see paragraphs 0045 and 0046) which is spontaneously formed inherently at room temperature via visible and/or ultraviolet irradiation (see paragraph 0047), wherein the apparatus has an oblique shape with respect to a perpendicular of the one or more reflective coatings (see figures 3, 6, 7 and 10), wherein the material of the first flat surface and the material of the second flat surface comprise the a same material (see paragraphs 0036 and 0037) bonded to itself across the direct bond (see figures 3 and 10), wherein the first optically transparent substrate comprise comprises a material selected from a group consisting of a glass (see paragraph 0037), a fused silica, a quartz, a sapphire, a borosilicate, a plastic, or a ceramic and the second optically transparent substrate comprise comprises a material selected from the group consisting of a glass (see paragraph 0037), a fused silica, a quartz, a sapphire, a borosilicate, a plastic, or a ceramic, wherein at least one of the one or more reflective coatings is fully reflective (see Fig. 3), when the grazing incidence angle approaches 85 degrees (see paragraphs 0030, 0033 and 0034). Note figures 3, 5, 6 and 10 along with the associated description thereof.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 13, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al (US 2013/0250430).
	Robbins et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the direct bond or beam splitter includes one of more materials selected from the group consisting of silicon oxide, silicon nitride, silicon carbonitride, silicon oxynitride, aluminum, silver, gold, platinum, mercury, magnesium fluoride, titanium dioxide, silicon dioxide, zinc sulphide and tantalum pentoxide between the first flat surface and the second flat surface.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the beam splitter of Robbins et al to include one of more materials selected from the group consisting of silicon oxide, silicon nitride, silicon carbonitride, silicon oxynitride aluminum, silver, gold, platinum, mercury, magnesium fluoride, titanium dioxide, silicon dioxide, zinc sulphide, and tantalum pentoxide, a reflective dielectric as is well known in the optical art in order to selectively, reflect and/or transmit light, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a beam splitter. Note: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 125 USPQ 416.
As to the limitations of claim 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first and second substrates of Robbins et al to be cleaned by polishing the first and second substrates by using typical chemical mechanical polishing techniques, commonly used and employed in the art, prior to formation of the direct bond between the first and second substrates in order to promote an strong, effective  bond  between the first and second substrates.
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, respectively, of U.S. Patent No.11,256,004. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (17/587,921) discloses no additional invention or discovery other than what was already claimed and patented in U.S. Patent No. 11,256,004 or what would have been obvious to one of ordinary skill in the art at the time the invention was made. 
Claim 1 of U.S. Patent 11,256,004 discloses a method of forming a mirrored optical waveguide, the method comprising creating a stack comprising a first optically transparent substrate and a second optically transparent substrate, the creating comprising: planarizing a first surface of the first optically transparent substrate; planarizing a second surface of the second optically transparent substrate; depositing one or more reflective coatings on at least one of the first surface or the second surface, wherein the one or more reflective coatings is at least partially reflective; and placing the first surface of the first optically transparent substrate and the second surface of the second optically transparent substrate in contact with each other for forming direct bonds between the first surface and the second surface at room temperature, wherein forming the direct bonds between the first surface and the second surface further comprises forming a refractory interface between the first surface and the second surface, the direct bonds comprising the refractory interface having a same coefficient of thermal expansion as the first surface or the second surface, and the direct bonds comprising the refractory interface having a high resistance to heat and a high resistance to elevated temperatures; and dicing the stack at an oblique angle to a perpendicular of the one or more reflective coatings.
Claims 2-10 of U.S. Patent 11,256,004 are substantially identical to claims 2-10, respectively, of the present application 17/587,921..
8.	Claims 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-19, respectively, of U.S. Patent No.11,256,004. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (17/587,921) discloses no additional invention or discovery other than what was already claimed and patented in U.S. Patent No. 11,256,004 or what would have been obvious to one of ordinary skill in the art at the time the invention was made.
Claim 11 of U.S. Patent 11,256,004 discloses an apparatus, comprising a first optically transparent substrate including a first flat surface; a second optically transparent substrate including a second flat surface; one or more reflective coatings on at least one of the first flat surface or the second flat surface, wherein the one or more reflective coatings is at least partially reflective; and a direct bond between a material of the first flat surface of the first optically transparent substrate and a material of the second flat surface of the second optically transparent substrate, wherein the direct bond comprises a refractory interface between the first flat surface and the second flat surface, the direct bond comprising the refractory interface having a same coefficient of thermal expansion as the first flat surface or the second flat surface, and the direct bond comprising the refractory interface having a high resistance to heat and a high resistance to elevated temperatures, and wherein the apparatus has an oblique shape with respect to a perpendicular of the one or more reflective coatings.
Claims 12-19 of U.S. Patent 11,256,004 are substantially identical to claims 12-18, respectively, of the present application 17/587,921.
	As to the limitations of claim 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first and second substrates of Haba et al to be cleaned by polishing the first and second substrates by using typical chemical mechanical polishing techniques, commonly used and employed in the art, prior to formation of the direct bond between the first and second substrates in order to promote an strong, effective  bond  between the first and second substrates. 
9.	Claims 4-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Claims 21-24 are allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
December 03, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872